 

Case 1:21-cr-00401-RCL Document5 Filed 07/23/21 Page 1of1

AO 442 (Rev. LI/L1} Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

v- ) Case: 1:21-cr-00401

) Assigned to: Judge Lamberth, Royce C

) Assign Date: 6/14/2021

) Description: INDICTMENT (B)

-Cf- 004 4 -Cr-
MICHAEL A. DRUMMOND Related Case Nos: 19-cr-00231, 19-cr-00412 and 20-cr-229 (RCL)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) MICHAEL A. DRUMMOND

who is accused of an offense or violation based on the following document filed with the court:
@& Indictment 1 Superseding Indictment G Information © Superseding Information © Complaint

Probation Violation Petition © Supervised Release Violation Petition [Violation Notice Order of the Court

This offense is briefly described as follows:

18U.S.C. § 371 (Conspiracy), 18 U.S ©. § 1344 (Bank Fraud), 18 U.S.C. § 1028A (Aggravated Identity Theft), and 18 U.S.C. § 2 (Aiding and
Abetting) and 18 U.S.C. § 981/a}(1}) and (a)(2)(A}, 28 U.S.C. § 2461(c), and 21 U.S.C. § 853/p}

- Zia M. Faruqui
pes 2021.06.14
Date: 06/14/2021 17:42:20 -04'00'

issuing officer's signature

City and state: | Washington, D.C Zia M. Faruqui , United States Magistrate
Printed naine and title

__ Judge

 

Return

This war was received on yo ot] if ROX and the person was arrested on (date; O07 23 202 (

at (city and state)

Was ing Ter,
Date: O7 2/201,

 

    

Arresting officer efgnature

Steven Caldvell DEO

Printed name ond title

 

 
